DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 17 February 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the use of the term “straight ends” in line 2 is confusing. It is not understood if the applicant refers to the “two end faces” or the “side faces” described in claim 5, or an additional structural element. For examination purposes, the recitation will be treated as it is the two end faces are the claimed “straight ends”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vercellotti et al. (WO 2011069978 A1) in view of Battula et al. (US 20130288200 A1).
[AltContent: textbox (Straight Side walls)][AltContent: textbox (Curved end faces)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Width)][AltContent: textbox (Length in the mesial-distal direction)][AltContent: textbox (Threaded cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening)]
    PNG
    media_image1.png
    346
    276
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: textbox (Opening)][AltContent: textbox (Truncated conical portion)][AltContent: ]
[AltContent: textbox (Straight side walls)][AltContent: ][AltContent: arrow][AltContent: textbox (Flat base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower end)][AltContent: textbox (Upper end)][AltContent: textbox (Curved end faces)][AltContent: textbox (Height)][AltContent: arrow][AltContent: textbox (Horizontally-oriented body)][AltContent: arrow][AltContent: textbox (Bigger grooves )][AltContent: arrow][AltContent: textbox (Smaller grooves in the crestal portion)][AltContent: arrow][AltContent: textbox (Horizontal grooves on the base)][AltContent: arrow][AltContent: textbox (Horizontal grooves on the base)][AltContent: textbox (Horizontal grooves)][AltContent: arrow][AltContent: textbox (Grooves)][AltContent: textbox (Horizontal grooves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Length in the mesial-distal direction)][AltContent: ][AltContent: ][AltContent: textbox (Rounded Base)][AltContent: arrow][AltContent: textbox (Threaded cavity including a cylindrical internal thread)][AltContent: arrow][AltContent: textbox (Dental implant)]
    PNG
    media_image2.png
    777
    409
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    757
    262
    media_image3.png
    Greyscale


[AltContent: textbox (Lower curved edge portion towards the longitudinal direction)]
[AltContent: textbox (Upper curved edge portion towards the radial direction)][AltContent: arrow]
[AltContent: textbox (Fig. 1
Zoomed portion)][AltContent: arrow][AltContent: textbox (Radial direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal direction)][AltContent: textbox (Rounded corners)][AltContent: arrow][AltContent: ][AltContent: arrow]
    PNG
    media_image4.png
    133
    411
    media_image4.png
    Greyscale



Regarding claim 1, Vercellotti et al. discloses a dental implant adapted for implanting within a jaw bone (see annotated Fig. 1 above and page 1 of the description, lines 6-7), the implant including 
a horizontally-oriented body having a length extending in the mesial- distal direction of the jaw bone, the horizontally-oriented body having a threaded cavity dimensioned for receiving a prosthetic abutment (see annotated Fig. 1 and 3 above), 
wherein the threaded cavity includes:
(1) an opening that is located wholly within a buccolingual width of the horizontally-oriented body (see annotated Fig. 2 and 3 above); and 
(2) side walls that are fully enclosed within the width of the horizontally-oriented body (see annotated Fig. 2 above); 
wherein the horizontally-oriented body is configured to substantially reside within a generally rectangular prism shape (see Fig. 1-3 above and page 2 of the description, lines 30 through page 3, line 3) having a buccolingual width, an apical-occlusal height, and a mesial-distal length, wherein the horizontally-oriented body includes a rounded base (see annotated Fig. 1 and 2 above), and wherein the rounded base is rounded in both longitudinal and radial directions (see annotated Fig. 1 and 1 zoomed portion above – where the edges of the two lower corners of the tip 202 are rounded; this is due to said tip 202 has a thickness in its chamfered shape as shown in Fig. 3 above, so that the rounded shape seen in the longitudinal direction of Fig. 1 zoomed portion are also is in the radial direction when the curved shape seen in both corners of the lower body extends from the lower edge portion in the longitudinal direction towards the upper curved edge portion in the radial direction).  
However, Vercellotti does not disclose that the minimum buccolingual width is of 4 mm, or that a minimum apical-occlusal height is of at least 5 mm, or that a minimum mesial-distal length is of 6 mm.
[AltContent: textbox (Side walls)][AltContent: ][AltContent: textbox (Rounded side ends)][AltContent: arrow][AltContent: textbox (Rounded base)][AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Side walls)][AltContent: ][AltContent: ]          
    PNG
    media_image5.png
    375
    240
    media_image5.png
    Greyscale
 
Battula et al. teaches a plurality of implants including a body with a general rectangular shape (see Fig. 12 and 14 above), rounded side ends, rounded base, and with straight side walls, where the width between the straight side walls can be from about 0.5mm up to about 13mm (see [0049]), where the height can be from 0.5mm-19mm (see [0050]), and that relative dimensions between the length to its depth and width are possible beyond those already depicted in the figures (see [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the implant body of Vercellotti, with the dimensions of the implant body of Battula, in order to have the implant with the dimensions according to the dimensions found in the cavity in the bone of a patient. 
Regarding claim 5, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses that the horizontally-oriented body has two end faces, two side faces, that, with the rounded base, form external wall surfaces of the horizontally-oriented body (see annotated Fig. 1 and 3 above). 
Regarding claim 6, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Vercellotti discloses that one or more external wall surfaces of the horizontally-oriented body are provided with a plurality of surface geometry for enhancing the surface area of the horizontally-oriented body (see the grooves in the annotated Fig. 1 and 3 above).  
Regarding claim 7, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Vercellotti discloses that the plurality of surface geometry includes any one or more of the following: grooved, ridged, gouged, wavy or cratered (see the grooves in the annotated Fig. 1 and 3 above).
Regarding claim 8, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Vercellotti discloses that the surface of the horizontally-oriented body includes a plurality of grooves aligned with a horizontal axis of the horizontally-oriented body (see annotated Fig. 1 and 3 above).
Regarding claim 9, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses a plurality of grooves are provided on the two end faces and the two side faces (see annotated Fig. 1 and 3 above).
Regarding claim 10, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the plurality of grooves are provided on the base of the horizontally-oriented body (see annotated Fig. 1 and 3 above).
Regarding claim 11, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the shape of the grooves includes any one or more of the following: v-shaped, rounded, circular, semi-circular (see annotated Fig. 1 and 3 above).
Regarding claim 12, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the grooves (301) are of equal width (see Fig. 3 above).  
Regarding claim 13, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the grooves are smaller in width in a crestal portion of the horizontally-oriented body (see annotated Fig. 1 above).  
Regarding claim 15, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses that the base of the horizontally-oriented body is flat (see annotated Fig. 1 above) and the horizontally-oriented body has straight side walls (see annotated Fig. 2 above, where the upper portion of the body has straight side walls parallel to each other).
Regarding claim 16, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Vercellotti discloses that the horizontally-oriented body is formed with curved ends (see annotated Fig. 1 above).  
Regarding claim 17, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Vercellotti discloses that the horizontally-oriented body is formed with straight ends (see annotated Fig. 3 under straight side walls).
Regarding claim 18, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses that the body is substantially trapezoidal in shape with a wider crestal portion and a smaller apical portion (see Fig. 3 above).
 Regarding claim 19, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti/Battula discloses that the body is formed of titanium (page 4, lines 15-16).  
Regarding claim 20, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses that the threaded cavity has a lower end and an upper end, wherein a cylindrical internal thread is provided at the lower end of the cavity and a truncated conical portion is provided at the upper end of the cavity (see annotated Fig. 3 above).  
Claims 1, 4-8, 11, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edelman (US 4187609 A) in view of Linkow (US 3849888 A).
[AltContent: textbox (Side walls/
Two side faces)][AltContent: arrow][AltContent: textbox (Body)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Threaded cavity including an opening)]
    PNG
    media_image6.png
    454
    543
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tapered straight end)][AltContent: arrow][AltContent: textbox (Tapered straight end)][AltContent: arrow][AltContent: textbox (Curved end)][AltContent: arrow][AltContent: textbox (Curved end)][AltContent: arrow][AltContent: textbox (End face)][AltContent: textbox (End face)][AltContent: arrow][AltContent: textbox (Length of the horizontally-oriented body)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    387
    421
    media_image7.png
    Greyscale



Regarding claims 1 and 5, Edelman discloses a dental implant (10) adapted for implanting within a jaw bone (see Fig. 1 above), the implant including 
a horizontally-oriented body having a length extending in the mesial-distal direction of the jaw bone (see annotated Fig. 8 above), the body having a threaded cavity (16) dimensioned for receiving a prosthetic abutment (18) (see annotated Fig. 1 above), 
wherein the threaded cavity (16) includes:
(1) an opening that is located wholly within a buccolingual width of the horizontally-oriented body (see annotated Fig. 1 above); and 
(2) side walls that are fully enclosed within the width of the horizontally-oriented body; 
wherein the horizontally-oriented body is configured to substantially reside within of a generally rectangular prism shape (see Fig. 1 above) having a buccolingual width, an apical-occlusal height of at least about 5 mm, and a mesial-distal length of about 6 mm (for claim 1), and the horizontally-oriented body has two end faces and two side faces (for claim 5).
However, Edelman does not disclose that the generally rectangular prism shape has a minimum buccolingual width of about 4 mm, a minimum apical-occlusal height of at least about 5 mm, and a minimum mesial-distal length of 6 mm, and wherein the horizontally-oriented body includes a rounded base, and wherein the rounded base is rounded in both longitudinal and radial directions (for claim 1), or that in addition of the two end faces, and the two side faces, the rounded base form the external wall surface of the horizontally-oriented body (for claim 5).
On the other hand, Edelman further discloses that the implant can be “made in various standards or custom designs to fit a particular bone site in length, depth and width, allowing for submergence of the root body and collar portion from 0 to any number of mm's available below the alveolar crest” (see col. 5, lines 53-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the buccolingual width, apical-occlusal height and the mesial-distal length of the horizontally-oriented body of Edelman, with the claimed minimum buccolingual width of 4 mm, the minimum apical-occlusal height of at least 5 mm, and to the minimum mesial-distal length of 6 mm, in order for the implant to be submerged and fit into the alveolar opening of the patient. 
 However, Edelman does not disclose that the horizontally-oriented body includes a rounded base, and wherein the rounded base is rounded in both longitudinal and radial directions (for claim 1), or that the combination of the two end faces, the two side faces and the rounded base form the external wall surface of the horizontally-oriented body (for claim 5).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    444
    421
    media_image8.png
    Greyscale
              
     
    PNG
    media_image9.png
    427
    244
    media_image9.png
    Greyscale


[AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image10.png
    154
    175
    media_image10.png
    Greyscale



Linkow teaches a dental implant including a horizontally-oriented body with a rounded base that extends from the longitudinal direction towards the lateral radial direction (see annotated Fig. 1 above). Furthermore, Linkow teaches that the use of rounded edges in the opening 42 is to provide a more equal distribution of stress along the jawbone (see annotated Fig. 1-3, and col. 5, line 64 through col. 6, line 5). 
The Office understands that if the rounded edges of the openings 42 is to better distribute the stress, the rounded edges are used in the base to provide a better distribution of the stresses along the implant base with the jawbone. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the implant of Edelman, with the rounded base of the implant of Linkow, in order to provide a better distribution of the stresses on the base of implant along the jawbone. 
Regarding claim 4, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Edelman discloses that the horizontally-oriented body has substantially the same buccolingual width along its mesial-distal length (see Fig. 1 above where the width at each height is the same along the mesial distal length of the body).  
Regarding claim 6, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses one or more external wall surfaces of the horizontally-oriented body are provided with a plurality of surface geometry for enhancing the surface area of the horizontally-oriented body (see the grooves 11 and 13 in Fig. 1 above)
Regarding claim 7, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Edelman discloses that the plurality of surface geometry includes grooves (see the grooves 11 and 13 in Fig. 1 above).
Regarding claim 8, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Edelman discloses that the surface of the horizontally-oriented body includes a plurality of grooves aligned with a horizontal axis of the horizontally-oriented body (see the grooves 11 and 13 in Fig. 1 above, where the two circular grooves are positioned in the same horizontal axis, and the groove 13 extends in another horizontal axis of the body).  
Regarding claim 11, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Edelman discloses that the shape of the grooves (11) includes circular shape (see Fig. 1 above).  
Regarding claim 12, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Edelman discloses that the grooves (11) are of equal width (see Fig. 1 above).  
Regarding claim 16, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses that the horizontally-oriented body is formed with curved ends (see the upper end of the body in Fig. 1 and 8 above).  
Regarding claim 17, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses that the body is formed with straight ends (see the tapered end of the body are formed straight in annotated Fig. 8 above).  
Regarding claim 18, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Edelman discloses that the body is substantially trapezoidal in shape with a wider crestal portion and a smaller apical portion (see Fig. 1 above shows that the body is wider in width in the coronal surface and smaller in the apical end, and in Fig. 8 above shows that the body is wider in length in the coronal portion and smaller in the apical end).  
Regarding claim 19, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Edelman does not disclose that the horizontally-oriented body is formed of pure titanium.  
Linkow teaches that the implant body is formed of titanium (see col. 3, ln. 40-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the body of Edelman, with the titanium body of Linkow, in order to have an implant that is strong and made of an acceptable dental material well known in the art, in this way minimizing rejection from the body of the patient. 
Allowable Subject Matter
Claim 21, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the description of “one or more surface recesses are provided in an upper surface of the dental implant for receiving anti-rotational projections, and the surface recesses are confluent with, and completely embedded within, the upper end of the cavity” is not found in the prior arts used above. 
Response to Arguments
Regarding the discussion during the interview of January 5, 2022. During the interview was primarily discussed the prior arts of Sutter, Kawahara and Battula. It is understood that the limitations described in the amendments are not found in the discussed in the combination of said prior arts.  
On the other hand, it is understood that the combination of Vercellotti, Battula, and the combination of Edelman and Linkow the limitations as claimed are found, see rejection above. Furthermore, claims 12, 15 and 20 that previously were not included in said rejection, have been re-considered and now are understood that are found in Vercellotti and Battula. Therefore, the present action is a Non-Final action.
54.	With respect to the added language in claim 1 describing that the “rounded base is rounded in both longitudinal and radial directions”.
With respect to the prior art of Vercellotti, after further evaluation between the added language and the prior part, it was concluded that the dental implant of Vercellotti includes said rounded base in which includes a rounded shape surface that extends in the longitudinal and in the radial direction on both of the lower opposing lateral portions of the base, see annotated Fig. 1 zoomed portion. 
Said rounded shape surface forms a portion of a circle on the two lateral lower corners of the rounded base when viewed in Fig. 1. Some portions of said rounded shape surface are generally facing the longitudinal axis of the dental implant, while some other portions are facing the lateral portion of the implant in which is considered a radial direction from the longitudinal axis of the implant. Therefore, each rounded shape surface includes rounded portions in the longitudinal direction and other portions in the radial direction.
On the other hand, the present application provides Fig. 5A-5C and 11a-11C depicting implants including a rounded base, where that base includes convex surfaces on opposing lateral ends of the base, where said convex surfaces are connected to each other through a curved surface that maintains the same radius of curvature of the convex surfaces in the form of a truncated cylinder. 
Even when the Office’s intensions is not to provide a suggestion on how the limitation should be written in the claim, but to provide a mere example of what it is observed from the drawings of the present application and how the limitation has been interpreted based on the claim language.
Regarding the prior art of Linkow, the same interpretation of the rounded base was given for the lower base portion of its implant as it was explained above for Vercellotti’s. 
Therefore, for at least the reasons given above it is understood that the claims are not ready for allowance.
Regarding the use of the prior art of Battula, applicant argues that Battula does not disclose a dental implant for receiving a prosthetic abutment, but a dental wedge to be inserted in a bone cavity.
62.	On the other hand, the claim is describing a dental implant that is adapted for implanting within a jaw bone including its structural configuration. The Office understands that the prior art of Battula is a dental implant when it is a dental wedge. Taking in consideration that the definition of an implant is “something (such as a graft or device) implanted in tissue”, see https://www.merriam-webster.com/dictionary. Therefore, a dental wedge is also considered to be a dental implant by definition.
63.	Therefore, the teaching provided by Battula regarding the size of its dental implants can be used in the dental implant of Sutter/Kawahara, because both prior arts are related to dental structures that are designed for implantation in the jaw bone. Therefore, it is understood that Battula's includes certain size limitations have been give thoughtful considerations for its used in a dental application. Making the combination of Sutter, Kawahara and Battula in the rejection proper with respect of the use of the size of Battula in the implant of Sutter/Kawahara.
64.	Therefore, for all the reasons given above it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772      
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772